Name: Commission Regulation (EC) No 1406/95 of 22 June 1995 correcting Regulation (EC) No 906/95 laying down detailed rules governing the grant of private storage aid for Kafalotyri and Kasseri cheeses
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  processed agricultural produce;  distributive trades;  cooperation policy
 Date Published: nan

 No L 140/8 IEN Official Journal of the European Communities 23 . 6. 95 COMMISSION REGULATION (EC) No 1406/95 of 22 June 1995 correcting Regulation (EC) No 906/95 laying down detailed rules governing the grant of private storage aid for Kafalotyri and Kasseri cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 9 (3) and 28 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EC) No 906/95 (3) lays down the amounts of aid for private storage of Kefalotyri and Kasseri cheeses ; whereas the portion of the aid relating to financial costs was specified as ECU 1,14 in the text of the Regulation submitted to the Man ­ agement Committee for Milk and Milk Products on 30 March 1995 ; whereas, in the course of the prepara ­ tion of the text for publication, an error occurred in all the language versions with the result that the amount indicated in the Regulation published in the Official Journal of the European Communities is ECU 1,41 ; whereas since the Regulation only concerns Greek opera ­ tors and the information communicated to them by the Greek authorities referred to the correct amount for finan ­ cial costs, this correction can be carried out retrospect ­ ively ; whereas paragraph 2 of the Article referred to should also be corrected in the Greek version, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EC) No 906/95 is hereby corrected as follows : 1 . in paragraph 1 (c) 'ECU 1,41 ' is replaced by 'ECU 1,14'; 2. paragraph 2 is replaced by the following text : (only concerns the Greek language version). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p . 13 . (2) OJ No L 349, 31 . 12. 1994, p . 105. (3) OJ No L 93, 26. 4. 1995, p . 11 .